         Case 1:20-cr-00330-AJN Document 265 Filed 05/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    5/3/21



  United States of America,

                 –v–
                                                                      20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                           ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       The Court has received an exchange of letters that pertain to an incident that took place

on April 24, 2021. Dkt. Nos. 248, 253, 254, 258, 259. Legal counsel for MDC, where Ms.

Maxwell is detained pretrial, alleges that her lawyers violated Bureau of Prisons rules by

providing Ms. Maxwell materials at an in-person attorney-client visit. Dkt. Nos. 254, 259. Ms.

Maxwell’s lawyers categorically deny the allegations and threaten separate legal action against

MDC staff based on the incident and the accusation. Dkt. Nos. 253, 258. The Court intimates

no views as to whether some other action or process is appropriate or proper in light of either

side’s allegations. This Court’s obligation in this case, and any other, is to ensure that the

defendant is given an opportunity to meet with her lawyers, engage in confidential attorney-

client communications, and prepare for trial.

       Mindful of that obligation, the Court declines to take further action at this time. After

receiving the defense’s first letter motion, the Court ordered MDC legal counsel to show cause

why the Court should not grant the requested relief. Dkt. No. 249. The Court then granted in

part defense counsel’s original request and ordered MDC legal counsel to respond to certain

questions about the April 24, 2021 incident and the procedures in place to ensure the

confidentiality of Ms. Maxwell’s lawyer-client communications. Dkt. No. 255. Defense
         Case 1:20-cr-00330-AJN Document 265 Filed 05/03/21 Page 2 of 3




counsel’s current application is that this Court order MDC to turn over copies of video tapes of

the in-person attorney-client visit. Dkt. No. 258. Those video tapes must be preserved in light of

defense counsel’s preservation letter. Dkt. No. 248, Ex. C. If Ms. Maxwell or defense counsel

are entitled to view or receive copies of those materials as a matter of law, they should be

provided. To the extent defense counsel is seeking entitlement to those materials from this

Court, that application is denied.

       The Court has ensured and will continue to ensure that Ms. Maxwell has the opportunity

to meet meaningfully and confidentially with her lawyers in light of all relevant circumstances

and consistent with the treatment of all other detained inmates in BOP custody. The isolated

incident that took place on April 24, 2021, and the serious allegations leveled by MDC legal

counsel and defense counsel in no way undermine the Court’s conclusion that Ms. Maxwell and

her lawyers are fully able to prepare for trial. The Court is confident that all parties recognize

the importance of this going forward and in advance of the upcoming trial.

       In furtherance of this, counsel for the Government are ORDERED to confer with legal

counsel for MDC to ensure that Ms. Maxwell continues to have access to confidential attorney-

client communications as she prepares for trial. If any additional incidents arise, defense counsel

shall promptly confer with counsel for the Government regarding those incidents and seek to

resolve any such issues swiftly, responsibly, reasonably, and amicably. If that fails, the parties

may write to the Court jointly indicating their views, identifying and justifying any specific

application being made.

       SO ORDERED.
      Case 1:20-cr-00330-AJN Document 265 Filed 05/03/21 Page 3 of 3




Dated: May 3, 2021
       New York, New York
                                      ____________________________________
                                               ALISON J. NATHAN
                                            United States District Judge
